-As to defendants TaylorFiehter Steel Construction Co., Inc., and Pietrowski & Konop Co., judgment unanimously affirmed, with costs. Present — Lazansky, P. J., Hagarty, Cars-well, Scudder and Davis, JJ. As to defendant Kenny Bros., Inc., judgment reversed on the law and a new trial granted, costs to appellant to abide the event, the court being of opinion that sufficient facts were shown to require a determina*688tion by the jury. Lazansky, P. J., Hagarty, Carswell and Davis, JJ., concur; Scudder, J., dissents and votes to affirm.